DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frost et al. (PG-PUB 2017/0030815).
Considering claim 1, Frsot discloses a chain monitoring system for chain equipment including:
-  an endless chain 10 formed by connecting a plurality of links 11,12, and a drive device ([0001], chain is moving, therefore a drive device of some sort would be required) therefor, the chain monitoring system being configured to monitor a state of the endless chain by a chain abnormality detection device provided at a predetermined location on a predetermined circulation path while the endless chain is circulating along the predetermined circulation path (Figure 1; [0007]);

-  the measurement start position detector being configured to detect that a measurement start position of the endless chain comes to a first predetermined position ([0012]); 
-  the reference position detector being configured to detect that one of measurement reference positions of the endless chain comes to a second predetermined position ([0007-9]); 
-  the distance measurement unit being configured to measure a distance from the measurement reference position to a subsequent measurement reference position, every time the reference position detector detects that the measurement reference position comes to the second predetermined position ([0017-19]); 
-  the chain monitoring system comprising: 
-  a storage 22 configured to store the distance measured by the distance measurement unit, for each of the measurement reference positions ([0017-20]); 
-  a difference calculator 22 configured to calculate a difference between the distance measured at a present time and the distance measured at a previous time and/or a time prior thereto, for the same measurement reference position ([0017-20]; [0023]); and

Considering claim 2, Frost discloses a chain monitoring system for chain equipment including:
-  an endless chain 10 formed by connecting a plurality of links 11,12, and a drive device ([0001], chain is moving, therefore a drive device of some sort would be required) therefor, the chain monitoring system being configured to monitor a state of the endless chain by a chain abnormality detection device provided at a predetermined location on a predetermined circulation path while the endless chain is circulating along the predetermined circulation path (Figure 1; [0007]);
-  the chain abnormality detection device including a measurement start position detector 23, a reference position detector L1,L2, and a distance measurement unit 22 (Figure 1; [0012]; [0007-9]; [0017-20]); 
-  the measurement start position detector being configured to detect that a measurement start position of the endless chain comes to a first predetermined position ([0012]); 
-  the reference position detector being configured to detect that one of measurement reference positions of the endless chain comes to a second predetermined position ([0007-9]); 
-  the distance measurement unit being configured to measure a distance from the measurement reference position to a subsequent measurement reference 
-  the chain monitoring system comprising: 
-  a storage configured to store the distance measured by the distance measurement unit, for each of the measurement reference positions, and store an initial distance which is the distance when the endless chain initially circulates in the chain equipment ([0017-19]); and 
-  a breakage determination unit configured to determine whether partial breakage has occurred in the endless chain, on the basis of the distance measured at a present time and the initial distance, for the same measurement reference position ([0017-19]; [0027]).
Considering claim 3, Frost discloses that the chain abnormality detection device is provided at a location that is upstream of and near a tension maximum part where tension acting on the endless chain is maximized, in the endless chain (Endless chain will always have a position that is upstream of and near a tension maximum part where tension acting on the endless chain is maximized, therefore, the claim limitation is satisfied by the presence of the chain abnormality detection device and an endless chain).
Considering claim 4, Frost discloses that the chain abnormality detection device is provided at a location that is upstream of and near a tension maximum part where tension acting on the endless chain is maximized, in the endless chain (Endless chain will always have a position that is upstream of and near a tension maximum part where tension acting on the 
Considering claim 5, Frost discloses that the chain abnormality detection device is provided at a location that is upstream of and near a driven part of the endless chain driven by the drive device, in the endless chain (Endless chain will always have a position that is upstream of and near a driven part driven by the drive device, therefore, the claim limitation is satisfied by the presence of the chain abnormality detection device and an endless chain).
Considering claim 6, Frost discloses that the chain abnormality detection device is provided at a location that is upstream of and near a driven part driven by the drive device, in the endless chain (Endless chain will always have a position that is upstream of and near a driven part driven by the drive device, therefore, the claim limitation is satisfied by the presence of the chain abnormality detection device and an endless chain).
Considering claim 7, Frost discloses that the endless chain includes: 
-  center links 11 which are oblong annular members or bar-shaped members each having, at front and rear ends, pin holes penetrating therethrough in a vertical direction; 
-  pairs of upper and lower side links 12 which are plate-shaped members each having, at front and rear ends, pin holes penetrating therethrough in the vertical direction; and 
-  connection pins 13 connecting the center links and the pairs of upper and lower side links, and 

Considering claim 8, Frost discloses that the endless chain includes: 
-  center links 11 which are oblong annular members or bar-shaped members each having, at front and rear ends, pin holes penetrating therethrough in a vertical direction; 
-  pairs of upper and lower side links 12 which are plate-shaped members each having, at front and rear ends, pin holes penetrating therethrough in the vertical direction; and 
-  connection pins 13 connecting the center links and the pairs of upper and lower side links, and 
-  the measurement reference position is a front end of each of the center links A1 (Figure 1; [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frost et al. (PG-PUB ) in view of Kouno (CN 102713505 A).

However, Kouno teaches determining whether partial breakage has occurred in the endless chain, on the basis of a rate of change in the difference calculated by the difference calculator ([0094-96]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a rate of change in the difference of a distance detected by the abnormality detector, as taught by Kouno, in the invention by Frost.  The motivation for doing so is to provide an additional metric for end of life monitoring, as taught by Kouno ([0102-103], elongation and rate of change of elongation).

Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record fails to disclose, suggest or otherwise render obvious the subject matter of an automatic oiler for a chain that applies oil based on a detected rate of change of the difference in the distance between successive reference measurement lengths detected by a chain abnormality detector exceeding a predetermined value.  The closest art of record is to Kouno, which discloses that detection of a rate of change of a distance difference between links of an endless chain while the chain is under tension, but fails to disclose automatically applying oil to the chain.

It is advised to consolidate the limitation of claims 13 into claim 1 and delete claims 14-17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Vozner and Rathbun disclose detecting the state of wear of a continuous chain by monitoring the change in distance between successive links of the chain using optical imaging.
Suzuki discloses detecting the state of elongation on an endless belt by measuring magnetic or optical indices on the belt and time differences between first and second indices passing first and second detectors.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan M Dunlap whose telephone number is (571)270-1335.  The examiner can normally be reached on Mon-Fri 10AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on (571) 272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JONATHAN M DUNLAP/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        September 11, 2021